THE COURT.
The defendant was convicted in the superior court of Sonoma County of a felony, to wit, the crime of making, drawing, uttering, and delivering to another person a check and draft upon a bank without sufficient funds to meet such check and draft.
[1] The transcript on appeal was filed in this court October 3, 1928. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for *Page 657 
oral argument on November 1, 1928. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment is affirmed.